Citation Nr: 1633010	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1984, from June to October 2002, and from January to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In April 2013, the Veteran testified at a travel Board hearing.  A transcript of the hearing is of record.  

In April 2014, the Board remanded the claim for further development.

In a letter sent in May 2016, the Veteran was informed that the Veterans Law Judge who presided at his April 2013 hearing was no longer employed by the Board (due to retirement).  He was also informed of his options for another Board hearing.  In correspondence received in June 2016, the Veteran indicated that he did not wish to appear at another Board hearing.


FINDING OF FACT

The Veteran's anxiety disorder causes occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 70 percent rating, but no higher, have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. 

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected anxiety disorder arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice as to this claim is needed. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA and private treatment records and affording VA examinations. 

In April 2014, the Board remanded the Veteran's claim, in pertinent part, to provide the Veteran with a current VA examination.  In June 2014, the Veteran underwent a VA examination to evaluate the current severity of his anxiety disorder.  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268   (1998) where the Board's remand instructions were substantially complied with).

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. 
 § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In October 2009, the Veteran filed a claim seeking entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  A December 2009 VA examiner anxiety disorder, NOS, but concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The mental health treatment records, however, continue to show diagnoses and treatment for PTSD.  While the record reflects a differential psychiatric diagnosis, all of his psychiatric symptoms to include identified PTSD symptoms and related impairment have been considered in rating the Veteran's service-connected anxiety disorder.  See Mittleider v West, 11 Vet App 181 (1998) (citing Mitchem v Brown, 9 Vet App 136, 140 (1996)).      

The Veteran's anxiety disorder is evaluated under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9413. 

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Pursuant to Diagnostic Code 9413, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240   (1995).  For example, a GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). DSM-IV at 46-47.

In an August 2008 VA progress note, the Veteran discussed having bad nightmares and irritability at work.  He was diagnosed with anxiety disorder, not otherwise specified.

On VA examination in December 2009, it was noted that the Veteran was married and lived with his wife of 28 years.  He described his marital relationship at "superb."  He also had a good relationship with his two sons.  He indicated that when he is not working, he enjoys outdoor activities and riding his motorcycles and dirt bikes.  

On mental evaluation, he was noted to be adequately groomed and casually dressed.  He appeared to be alert and well oriented, although his cognitive functioning was not formally assessed.  His affect was rather constricted.  He described his typical mood as "pretty good" the majority of the time.  He denied periods of prolonged depressed mood.  However, he also acknowledged a tendency to be rather irritable and short-fused.  He also acknowledged feelings of hopelessness, which he attributed to concerns about young soldiers being deployed to Iraq and Afghanistan.  He did not indicate anhedonia.  He indicated his energy level as "110%."  He denied symptoms of hypomania, such as decreased need for sleep, racing thoughts, or pressured speech.  He related initial phase sleep difficulties, and distressing dreams regarding his military service.  He reported good self-esteem.  He worried about his son in the military but did not indicate physiological arousal symptoms of anxiety or full-blown panic attacks.  He denied having obsessive thoughts or compulsive behaviors.  He stated that approximately six weeks ago, he put a rope around his neck while in his garage, which he attributed to feelings of being overwhelmed and "nothing going right."  He denied any previous history of suicide attempt or any subsequent suicidal ideation.  He made a vague reference to occasionally thinking others are behind him, but denied frank paranoid ideation, as well as any auditory or visual hallucinations.  He denied having delusional beliefs.  He stated that his memory and concentration were "really good" at work.  His though and speech processes were coherent and logical.  His insight appeared limited.  His observed social skills were fair.  The diagnosis was anxiety disorder, NOS, caused by or a result of military stressors.  A GAF score of 60 was assigned.           

A VA mental health treatment record dated in March 2011 shows ongoing treatment for anxiety.  The Veteran reported having frequent memories, dreams, difficulty concentrating and irritability.  Mental examination revealed that he was alert and oriented times three with appropriate grooming and hygiene.  Eye contact was good.  His speech had a normal rate, rhythm and tone.  His mood was euthymic.  His affect was congruent.  Thought process was linear and goal directed.  Thought content was without preoccupations, obsessions or delusions.  There was no disturbance of perceptions.  Insight was good.  Judgement was good.  Cognition/memory was intact.  He denied any suicidal or homicidal ideation, intent or plan.  A GAF score of 60 was assigned.

In a May 2011 letter from two private mental health providers, it was noted that the Veteran thought about suicide about 3 nights per week, especially during the winter months.  His most recent suicide attempt was one year ago. A good friend with whom he served in Kuwait was killed in Afghanistan.  He felt a sense of survivor's guilt when the thought of his friends who died in combat.  He admitted that he felt helpless, hopeless, and powerless about his life about twice a week.  When asked about his suicidal plans, he stated "I almost did it last night."   He had a great deal of difficulty sleeping and reported getting only 2 hours of sleep per night.  Even when he is exhausted, he could not relax enough to fall asleep.  He stated that he had night sweats 3 nights each week.  He experienced panic attacks once per month and stated that he went to the hospital emergency room 2-3 times per year because of severe panic.  He had anxiety attacks on a daily basis.  He experienced severe anger flare-ups several times per day.  His rage flare-ups occurred 3 to 4 times per week.  When he is filled with rage, he would go outside kick the tires on his vehicle and smoke cigarettes to calm down.  He reported losing patience with his grandchildren.  He found it easier to self-isolate and avoid others by working the night shift as a maintenance man.  He described always feeling agitated and unable to sit still.  He admitted to aggressive behavior and to verbally abusing his wife.  He reported that he used to be a "family of origin person."  However, he now could not tolerate being with his family members and did not socialize with them.  He did not trust others and felt a sense of detachment from his family and others.  He lost his interest in hunting and no longer participated in this activity.  He reported daily memory loss and that he loses track of time and place.

The examiners reported that the Veteran's interpersonal difficulties have long been problematic as have all of his anxiety symptoms, including memory loss, severe anxiety and depression.  They felt that his quality of life was poor and that he was having significant deficiencies in all areas of his life.  The examiners felt that based on the Veteran's self-report, clinical observation, collateral letter from his spouse, and the interview with the Veteran, a 100 percent rating would most closely reflect the severity of his symptoms.      

VA mental health treatment records dated from April to August 2011 show that the Veteran continued to be employed.  He reported having ongoing and frequent disturbing memories, dreams, acting upset, avoidance behavior, difficulty concentrating and irritability.  The Veteran reported suicidal ideation but no intent or plan.  Sleeping was reported as variable and concentration and memory were good/intact/non impaired.  
    
On VA examination in September 2011, the Veteran rated his typical mood as "short fused."  He had a hard time letting go of things.  He wife told him that he was driven and that he gets stressed easily.  He has been married for 30 years and reported that he gets along well with his wife.  He reported that his relationship with his two sons was fairly good.  He continued working for the county full-time doing building maintenance.  He reported that the job was stressful but that he gets along "excellent" with his coworkers. 

On mental examination, he was noted to be neatly groomed and casually dressed.  His psychomotor activity was unremarkable.  His speech was hesitant, clear and coherent.  He was cooperative with the examiner.  His affect was appropriate.  His mood was anxious, happy.  He reported that his concentration was "mediocre" but the examiner noted that he was actually referring to his memory.  He was oriented to person, time and place.  His thought process was unremarkable.  He displayed suicidal ideation and a preoccupation with one or two topics.  He did not have any delusions.  He indicated that he had trouble getting to sleep and he referenced having suicidal thoughts.  He also had trouble staying asleep.  He did not have any hallucinations.  He displayed inappropriate behavior in that he has a "short fuse."  He also made a comment at work to a woman concerning how she was dressed.  He stated that he had about 3 panic attacks in the past 3 years.  He acknowledged having suicidal thoughts about 3 times per week but that he distracted himself with a puzzle or doing something else.  His impulse control was fair.  He reported that his hygiene goes up and down with his mood.  His remote memory was normal but his recent and immediate memory was mildly impaired.  The examiner provided a diagnosis of anxiety disorder.  A GAF score of 62 was assigned.  The examiner felt that overall, the Veteran's level of functioning with respect to anxiety disorder was about the same as it was in 2009, when he was last seen for a VA examination.      

In a December 2011 VA mental health progress note, the Veteran reported that he was still employed.  He stated that he "just wants to go."  He was tired of all the stress and worrying about having a job.  He denied any suicidal plan or intent.  He stated that drinking helped him cope with the stress.   He reported that his sleep was poor.  His concentration and memory were good/intact/non-impaired.  There were no auditory, visual or sensory hallucinations.  There were no delusions of paranoia, persecution or grandiosity.  He was alert and oriented times three with appropriate grooming and hygiene.  His eye contact was good.  Thought process was linear and goal directed.       

On VA examination in September 2012, the Veteran reported that he was still employed.   He stated that he had difficulty getting along with other employees and that he gets angry easily.  He argued with most people he worked with and preferred to work alone at night.  

On mental examination, he appeared alert and oriented.  His grooming and dress were appropriate.  He had good eye contact.  He was not in any apparent pain or distress.  He gave minimal effort in providing answers.  He had good social skills.  His insight was limited.  He was quick to claim having various symptoms but often could not clearly articulate or provide credible examples of the symptoms.  His speech and thought content were unremarkable.  He described his mood as "pretty good."  His affect was appropriate.  He claimed poor sleep but his described his energy as "high."  He reported good self-esteem.  He felt good about the future.  He denied anxiety except if he was at work.  He endorsed symptoms of panic attacks claiming that they occurred for 3-4 hours at a time, but has never been treated for them.  When asked about compulsive behaviors he stated that "I check stuff all the time to make sure its done at work."  His concentration was variable.  His memory was getting worse.  He reported 3 suicide attempts in the past.  He was adamant that he was not currently suicidal.  He claimed to have auditory hallucinations.  At times, he believed that people were following him.

In a September 2012 statement, a private mental health provider stated that the Veteran had ongoing problems with controlling anger, recurring nightmares, feelings of worthlessness and self-dislike, suicidal ideation, loss of energy and problems with concentration.  The examiner noted that the Veteran's periods of suicidal ideation have been remarkably less and recommended continued psychotherapy.

On VA examination in June 2014, the Veteran reported that he had been married for 33 years and that currently, his relationship was good.  He was employed.  Mental evaluation revealed that he was alert and oriented.  His grooming and dress were appropriate.  He had good eye contact.  He was generally cooperative and good effort was given.  He had good social skills.  Insight was limited.  Speech and thought content were unremarkable.  His mood was "low."  Affect was appropriate.  Energy was described as "good to fair."  He claimed to have nightmares 3 to 4 times a week and reported 2 hours of sleep per night.  He denied symptoms of depression.  He reported some anxiety.  He denied panic attacks.  His concentration was good.  Memory was adequate.  He denied frequent suicidal or homicidal ideation or psychosis.  He reported that the day before the examination he was having a bad day and that he loaded his gun and thought of shooting himself.    

The evidence collectively establishes that the Veteran's anxiety disorder warrants an initial rating of 70 percent throughout the appeal period.  While the Veteran has not had all of the symptoms all of the time, he has consistently reported the following manifestations throughout the appeal period: suicidal ideation with intermittent plans, severe depression, difficulty in adapting to stressful circumstances, irritability, isolative behavior, chronic sleep disturbance with consistent nightmares, impaired judgment, mild memory loss and uncontrolled anger outbursts.
 
Although some of the mental health records show periods of relatively mild symptoms or improvement of symptoms, it is not clear how long and to what extent the Veteran's symptoms improved during these periods.  Because there is a question as to whether during these periods of improvement the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity or whether the overall disability picture more closely resembles occupational or social impairment with deficiencies in most areas due to his psychiatric symptoms, the Board will assign the higher evaluation for the entire appeal period. 38 C.F.R. § 4.7.

For these reasons, the Board holds that since the effective date of service connection, the Veteran's psychiatric symptoms are more nearly approximated by a rating of 70 percent, but no higher.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413. Therefore, an increased initial rating of 70 percent, but no higher, for anxiety disorder is granted. 

In this regard, the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are so severe as to cause total occupational and social impairment at any point during the appeal.  The Veteran does not have gross impairment in thought processes or communication.  He does not suffer from persistent delusions or hallucinations.  His behavior is not grossly inappropriate.  He is usually able to perform activities of daily living, including maintenance of personal hygiene.  The Veteran has some memory impairment, but he does not have memory loss for names of close relatives, own occupation, or own name.  The Veteran is able to communicate effectively in his therapy sessions and during his VA examinations.  Although the Veteran has severe isolative tendencies, he has remained married to his wife for several years.  The Board therefore finds that during the entire appeal period, the preponderance of the evidence is against a finding that the Veteran has total occupational and social impairment due to his psychiatric symptoms.  
 
The provisions of 38 C.F.R. § 3.321(b)  provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.   

 In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluations for the service-connected anxiety disorder are inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the claimant's disability level and symptoms.  Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extraschedular rating is not warranted.         






ORDER

An initial 70 percent rating for anxiety disorder is granted for the entire appeal period.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


